Title: From Thomas Jefferson to the Senate and the House of Representatives, 5 December 1803
From: Jefferson, Thomas
To: Senate and the House of Representatives, the


               
                   To the Senate and  House of Representatives of the US.
               
               I have the satisfaction to inform you that the act of hostility, mentioned in my message of the 4th. of November to have been committed by a cruiser of the Emperor of Marocco on a vessel of the United States, has been disavowed by the Emperor. all differences in consequence thereof have been amicably adjusted, and the treaty of 1786. between this country and that has been recognised and confirmed by the emperor, each party restoring to the other what had been detained or taken. I inclose the emperor’s orders given on this occasion. 
               
               The conduct of our officers generally, who have had a part in these transactions, has merited entire approbation. the temperate & correct course pursued by our Consul, mr Simpson, the promptitude & energy of Commodore Preble, the efficacious cooperation of Captains Rodgers and Campbell of the returning squadron, the proper decision of Capt. Bainbridge that a vessel which had committed an open hostility was of right to be detained for enquiry and consideration, & the general zeal of the other officers & men, are honourable facts, which I make known with pleasure. And to these I add, what was indeed transacted in another quarter, the gallant enterprize of Capt. Rodgers in destroying, on the coast of Tripoli, a Corvette of that power of 22. guns. 
               I recommend to the consideration of Congress a just indemnification for the interests of the Captors of the Mishouda & Mirboha, yielded by them for the public accomodation.
               Th: JeffersonDec. 5. 1803.
            